Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143117                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 143117
                                                                    COA: 302633
                                                                    Saginaw CC: 08-030880-FC
  DAVID ORIN SAYLOR,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 30, 2011 order
  of the Court of Appeals is considered. We DIRECT the Saginaw County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. The prosecutor is invited to address whether the Court of Appeals correctly
  decided People v Fonville, ___ Mich App ___ (Docket No. 294554, decided January 25,
  2011).

         The application for leave to appeal remains pending.

        MARILYN KELLY, J., would remand this case for a hearing pursuant to People v
  Ginther, 390 Mich 436 (1973).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2011                    _________________________________________
           p1026                                                               Clerk